 

Exhibit 10.01



 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of this
[*]th day of February 2016, by and between Neuralstem, Inc., a Delaware
corporation (the “Company”), and Richard Daly (the “Employee”).

 

WITNESSETH :

 

WHEREAS, the Company desires to employ Employee as its Chief Executive Officer
and Employee desires to accept such employment; and

 

WHEREAS, the Company desires to enter into this Agreement regarding the terms of
Employee’s employment, and Employee desires to enter into this Agreement and to
accept the terms and provisions of such employment, as embodied in this
Agreement.

 

Section 1.       Definitions.

 

(a)       “Accelerated Equity Benefit” shall have the meaning ascribed to it in
Section 7(g)(iii) hereof.

 

(b)       “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Salary through the Date of Termination, (ii) subject to any conditions contain
in this Agreement, all bonuses that have been awarded but remain unpaid as of
the Date of Termination, (iii) any unpaid or unreimbursed expenses incurred in
accordance with Section 6 hereof, and (iii) any accrued but unused vacation time
through the Date of Termination.

 

(c)      “Base Salary” shall mean the salary provided for in Section 4(a)
hereof.

 

(d)      “Board” shall mean the Board of Directors of the Company.

 

(e)      “Common Stock” shall have the meaning ascribed to in in Section 4(d)
hereof.

 

(f)       “Confidentiality Agreement” shall mean the Company’s Confidentiality
Information and Assignment Agreement attached hereto as Exhibit B.

 

(h)      “Cause” shall mean (i) Employee’s failure (except where due to a
Disability), neglect, or refusal to perform in any material respect Employee’s
duties and responsibilities, (ii) any intentional or grossly negligent act of
Employee that has, or could reasonably be expected to have, the effect of
injuring the business of the Company or its subsidiaries in any material
respect, (iii) Employee’s conviction of, or plea of guilty or no contest to:
(x) a felony, (y) any material violation of federal or state securities laws or
(z) any other criminal charge that has, or could be reasonably expected to have,
a material adverse impact on the performance of Employee’s duties to the Company
or otherwise result in material injury to the business of the Company or its
subsidiaries , (iv) the commission by Employee of an act of fraud or
embezzlement against the Company or its subsidiaries; (v) any material violation
by Employee of the policies of the Company or its subsidiaries , including but
not limited to those relating to sexual harassment or business conduct, and
those otherwise set forth in the manuals or statements of policy of the Company
or its subsidiaries, or (vi)  Employee’s breach of this Agreement or breach of
the Confidentiality Agreement.

 

(i)        “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.

 

 1 

 

 

(j)        “Date of Termination” shall mean the date on which Employee’s
employment as Chief Executive Officer of the Company terminates.

 

(k)       “Disability” shall mean any physical or mental disability or infirmity
of Employee that prevents the performance of Employee’s duties for a period of
(i) ninety (90) consecutive days or (ii) one hundred twenty
(120) non-consecutive days during any twelve (12) month period. Any question as
to the existence, extent, or potentiality of Employee’s Disability upon which
Employee and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Employee or, if
applicable, his guardian (which approval shall not be unreasonably withheld).
The determination of any such physician shall be final and conclusive for all
purposes of this Agreement.

 

(l)        “Effective Date” shall mean February [*], 2016.

 

(m)      “Good Reason” shall mean, without Employee’s consent, (i) (A) a
material diminution in Employee’s duties, or responsibilities, (B) adverse
change in Employee’s title, position, or person or entity to whom Employee
reports or (C) assignment to Employee of duties not commensurate with his
position, (ii) a reduction in Base Salary as set forth in Section 4(a) hereof ,
(iii) provided that Employee has previously relocated to the Washington D.C.
Metropolitan Area, any requirement by or directive from the Company, which is
not recommended by Employee, that Employee permanently relocate his principal
residence or change in the primary place of the Company’s business outside of
the Washington D.C. Metropolitan Area, or (iv) any other material breach of a
provision of this Agreement by the Company (other than a provision that is
covered by clause (i), (ii) or (iii) above). Employee acknowledges and agrees
that Employee’s exclusive remedy in the event of any breach of this Agreement
shall be to assert Good Reason pursuant to the terms and conditions of
Section 7(e) hereof. Notwithstanding the foregoing, during the Term, in the
event that the Company reasonably believes that Employee may have engaged in
conduct that could constitute Cause hereunder, the Company may, in its sole and
absolute discretion, suspend Employee from performing Employee’s duties
hereunder for a period not to exceed 90 days, and in no event shall any such
suspension constitute an event pursuant to which Employee may terminate
employment with Good Reason or otherwise constitute a breach hereunder; provided
, that no such suspension shall alter the Company’s obligations under this
Agreement during such period of suspension.

 

(n)       “Housing Allowance” shall have the meaning ascribed to it in Section
4(e) hereof.

 

(o)       “Inducement Plan” shall have the meaning ascribed to it in Section
4(d) hereof.

 

(p)       “Option Award” shall have the meaning ascribed to it in Section 4(d)
hereof.

 

(q)       “Payment Date” shall have the meaning ascribed to it in Section 7(h)
hereof.

 

(r)        “Pro Rata Bonus Payment” shall have the meaning ascribed to it in
Section 7(g)(iv) hereof.

 

(s)       “Reimbursement Period” shall have the meaning ascribed to it in
Section 4(e) hereof.

 

(t)        “Release of Claims” shall mean a release of claims made by the
Employee in favor of the Company and its subsidiaries in the form attached
hereto as Exhibit A (with any updates reasonably determined by the Company to be
necessary to comply with applicable law) and the execution of which is a
condition precedent to Employee’s eligibility for Severance Benefits, the
Accelerated Equity Benefit and the Pro-Rata Bonus Payment in the event his
employment is terminated by the Company without Cause or by Employee for Good
Reason, as described in Sections 7(d) and 7(e), or following a Sale Event, as
described in Section 7(g).

 

 2 

 

 

(u)       “Severance Benefits” shall mean continued payment of Base Salary
during the Severance Term, payable in accordance with the Company’s regular
payroll practices.

 

(v)       “Severance Term” shall mean (i) the eighteen (18) month period, which
commences on the first day following the Date of Termination following
termination by the Company without Cause or by Employee for Good Reason if such
termination occurs within the twelve (12) month anniversary of the Effective
Date, or (ii) the twelve (12) month period, which commences on the first day
following the Date of Termination following termination by the Company without
Cause or by Employee for Good Reason if such termination occurs after the twelve
(12) month anniversary but before the twenty four (24) month anniversary of the
Effective Date, or (iii) the nine (9) month period, which commences on the first
day following the Date of Termination following termination by the Company
without Cause or by the Employee for Good Reason if such termination occurs at
any time after the twenty four (24) month anniversary of the Effective Date, or
(iv) if the Date of Termination occurs within eighteen (18) months after a Sale
Event, the eighteen (18) month period, which commences on the first day
following the Date of Termination by the Company without Cause or by Employee
for Good Reason.

 

(w)      “Target Cash Bonus” shall have the meaning ascribed to it in Section
4(b) hereof.

 

(x)       “Term” shall have the meaning ascribed to it in Section 2 hereof.

 

(y)       “Travel Allowance” shall have the meaning ascribed to it in Section
4(e) hereof.

 

Section 2.        Acceptance and Term. Commencing on the Effective Date, the
Company agrees to employ Employee on an at-will basis (subject to the terms of
Sections 7(d) and 7(e) hereof), and Employee agrees to accept such employment
and serve the Company, in accordance with the terms and conditions set forth
herein. The term of employment shall commence on the Effective Date and continue
until terminated by either party at any time, subject to the provisions herein
(referred to herein as the “Term”).

 

Section 3.       Position, Duties, and Responsibilities; Place of Performance.

 

(a)          Position, Duties, and Responsibilities. During the Term, Employee
shall be employed and serve as Chief Executive Officer of the Company (together
with such other position or positions consistent with Employee’s title or as the
Company shall specify from time to time) and shall have such duties and
responsibilities commensurate therewith, and such other duties as may be
assigned and/or prescribed from time to time by the Board or a committee
thereof. On the Effective Date, the Board will appoint Employee to serve as a
member of the Board in such class or classes of the Board as determined by the
Board. During the Term, the Board will nominate Employee for election to the
Board by the Company’s stockholders; provided that Employee hereby will submit
written notice of resignation of his directorship to the Board, effective as of
the date on which Employee ceases to serve as Chief Executive Officer.

 

 3 

 

 

(b)          Performance. Employee shall devote his full business time,
attention, skill, and best efforts to the performance of his duties under this
Agreement and shall not engage in any other business or occupation during the
Term, including, without limitation, any activity that (x) conflicts with the
interests of the Company, (y) interferes with the proper and efficient
performance of Employee’s duties for the Company, or (z) interferes with
Employee’s exercise of judgment in the Company’s best interests. Notwithstanding
the foregoing, nothing herein shall preclude Employee from: (i) continuing to
serve on existing boards of directors as of the Effective Date until Employee’s
current term on those boards expires or (ii) serving, with the prior consent and
approval of the Board, (which shall not be unreasonably withheld or delayed) as
a member of no more than two other board of directors provided that service on
any such board complies with the factors contained in (x), (y) and (z) above or
advisory boards (or their equivalents in the case of a non-corporate entity) of
non-competing businesses and charitable organizations; (iii) engaging in
charitable activities and community affairs; and (iv) managing Employee’s
personal investments and affairs; provided, however, that the activities set out
in clauses (i), (ii), (iii) and (iv) herein shall be limited by Employee so as
not to interfere in any material respect, individually or in the aggregate, with
the performance of Employee’s duties and responsibilities hereunder, or pose a
conflict of interest or violate any provision of this Agreement such
determinations to be made at the reasonable good faith discretion of the Board.
Employee represents that he has provided the Company with a comprehensive list
of all outside professional activities with which he is currently involved or
reasonably expects to become involved at the current time. In the event that,
during his employment by the Company, the Employee desires to engage in other
outside professional activities, not included on such list, Employee will, prior
to engaging in any such activities, first seek written approval from the
Chairman of the Board and such approval shall not be unreasonably withheld.

 

Section 4.       Compensation.

 

(a)          Base Salary. In exchange for Employee’s performance of his duties
and responsibilities, Employee initially shall be paid an annual base salary of
$440,000 (“Base Salary”), payable in accordance with the regular payroll
practices of the Company. All payments referenced in this Agreement are on a
gross, pre-tax basis and shall be subject to all applicable federal, state and
local withholding, payroll and other taxes.

 

(b)          Target Cash Bonus.        In addition to the Base Salary, Employee
will be eligible to earn an annual target bonus of up to 50% of his Base Salary
(the “Target Cash Bonus”). The actual amount of such bonus, if any, will be
determined by the Board (or a committee thereof) based upon Company performance
and any other factors that the Board (or a committee thereof), in its reasonable
good faith discretion following reasonable consultation with Employee, deems
appropriate. Employee’s achievement of such milestones, as well as the amount of
any bonus, shall be determined by the Board in its reasonable good faith
discretion. Bonuses, if any, shall be paid out no later than March 15 of the
year following the applicable bonus year. Except as otherwise provided in
Section 7 of this Agreement, Employee must be employed by the Company at the
time the bonus is awarded and through the end of the calendar year in which any
bonus may be earned in order to be eligible for any such payment.

 

(c)          Annual Stock Option Award. In addition to the Base Salary and
Target Cash Bonus, Employee will be eligible to receive an annual market based
stock option grant (the “Annual Stock Option Grant”) issued pursuant to the
terms of one of the Company’s equity compensation plans. The actual amount of
such grant, if any, will be determined by the Board (or a committee thereof)
based upon Company performance and any other factors that the Board (or a
committee thereof), in its reasonable good faith discretion, deems appropriate.
Employee’s achievement of such milestones, as well as the amount of any Annual
Stock Option Grant, if any, shall be determined by the Board (or a committee
thereof) in its reasonable good faith discretion. In connection with such
grants, the Employee shall enter into the Company’s standard stock option
agreement which will incorporate the vesting schedule and other terms as
determined by the Board (or a committee thereof).

 

 4 

 

 

(d)          Inducement Stock Options/Equity Grants. On the day following the
Effective Date, the Company will grant Employee an option to purchase 2,750,000
shares of the Company’s common stock, $0.01 par value per share (the “Common
Stock”), issued pursuant to the terms of the Company’s Inducement Award Stock
Option Plan (or a successor plan, if any) (the “Inducement Plan”) and subject to
the terms of a stock option agreement thereunder (the “Option Award”). The
options subject to the Option Award shall have a term of 10 years from the date
of grant, and an exercise price equal to the closing trading price of the Common
Stock on the date of grant. The Option Award will be subject to vesting in
accordance with the terms of the Inducement Plan, Section 7(g) of this Agreement
and the stock option agreement(s); specifically the Option Award will vest over
four years, with twenty-five percent (25%) vesting on the six month anniversary
of the grant date, twenty-five percent (25%) vesting on the one-year anniversary
of the grant date and the remaining options vesting in equal quarterly
installments over the following three (3) years; provided, however, Employee
must remain continuously employed through the applicable vesting date. The
Option Award shall be subject to the terms set forth in the Option Award, the
terms of the Inducement Plan, any applicable shareholder and/or option holder
agreements and other restrictions and limitations generally applicable to Common
Stock of the Company or equity awards held by Company executives and/or
employees or otherwise imposed by law.

 

(e)          Housing Allowance/Commuting Costs. Employee will continue to
maintain his permanent residence in the Chicago, Illinois area. Until the
earlier of twelve (12) months from the Effective Date, or such time as Employee
relocates to where the Company is headquartered (“Reimbursement Period”),
Employee will receive a monthly housing allowance of up to $5,000.00 per month
for the rental of an apartment in the area of the Company’s headquarters
(“Housing Allowance”). The amount of the monthly housing allowance will be
grossed up by the Company in order to fully offset the tax liability of the
Employee for such allowance. During the Reimbursement Period, Employee will also
be reimbursed for airfare and related travel expenses for commuting-related
travel to and from the Chicago, Illinois area and the area in which the Company
is located (“Travel Allowance”). The Company agrees to purchase an American
Airlines Airpass (or a comparable pass on another airline selected by the
Employee) for Employee for use during the term of this Agreement. If, prior to
the 12-month anniversary of the Effective Date, Employee resigns without Good
Reason or the Company terminates Employee’s employment for Cause, then Employee
agrees to repay to the Company the net amount of the housing allowance provided
through the Date of Termination and all airfare and travel related expenses
reimbursed under this Subsection provided through the Date of Termination within
30 days of such Date of Termination. For avoidance of doubt, no additional
Housing Allowance or Travel Allowance payments will be made subsequent to the
Reimbursement Period.

 

(f)          Annual Tax and Financial Planning Stipend. During the Term, the
Company will, subject to the receipt of appropriate documentation, reimburse
Employee up to $5,000 on an annual basis for Employee’s out of pocket costs
spent on tax and financial planning, prorated for any partial year of
employment.

 

Section 5.       Employee Benefits. During the Term, Employee shall be eligible
to participate in health insurance and other benefits provided generally to
similarly situated employees of the Company, subject to the terms and conditions
of the applicable benefit plans (which shall govern). In addition to holidays
recognized by the Company, Employee also shall receive four (4) weeks of paid
vacation per year, prorated for any partial year of employment, of which up to
two (2) weeks may roll-over year to year for a maximum of six (6) weeks at any
given time. Nothing contained herein shall be construed to limit the Company’s
ability to amend, suspend, or terminate any employee benefit plan or policy at
any time without providing Employee notice, and the right to do so is expressly
reserved.

 

Section 6.       Reimbursement of Business Expenses. During the Term, the
Company shall pay (or promptly reimburse Employee) for documented, out-of-pocket
expenses reasonably incurred by Employee in the course of performing his duties
and responsibilities hereunder, which are consistent with the Company’s policies
in effect and as amended from time to time, with respect to business expenses,
subject to the Company’s requirements with respect to documentation and
reporting of such expenses.

 

 5 

 

 

Section 7.       Termination of Employment.

 

(a)          General. Employee’s employment with the Company shall terminate
upon the earliest to occur of: (i) Employee’s death, (ii) a termination by
reason of Employee’s Disability, (iii) a termination by the Company with or
without Cause, or (iv) a termination by Employee with or without Good Reason.

 

(b)          Termination Due to Death or Disability. Employee’s employment under
this Agreement shall terminate automatically upon Employee’s death. The Company
also may terminate Employee’s employment immediately upon the occurrence of a
Disability, such termination to be effective upon Employee’s receipt of written
notice of such termination. In the event of Employee’s termination as a result
of Employee’s death or Disability, except as otherwise provided in Section 7(g),
Employee’s or Employee’s estates or beneficiaries, as the case may be, sole and
exclusive remedy shall be receipt of the Accrued Obligations, and Employee shall
have no further rights to any compensation or any other benefits under this
Agreement.

 

(c)          Termination by the Company with Cause.

 

(i)          The Company may terminate Employee’s employment at any time with
Cause, effective upon Employee’s receipt of written notice of such termination;
provided, however, that with respect to any Cause termination relying on clause
(i), (ii), (v), or (vi) of the definition of Cause set forth in Section 1(h)
hereof, to the extent that such act or acts or failure or failures to act are
curable, as determined by the Board in its reasonable good faith discretion,
Employee shall be given thirty (30) days’ written notice by the Company of its
intention to terminate his employment with Cause, such notice to state the act
or acts or failure or failures to act that constitute the grounds on which the
proposed termination with Cause is based, and such termination shall be
effective at the expiration of such thirty (30) day notice period unless
Employee has fully cured such act or acts or failure or failures to act, to the
Company’s complete satisfaction, that give rise to Cause during such period.

 

(ii)          In the event that the Company terminates Employee’s employment
with Cause, Employee shall be entitled only to the Accrued Obligations.
Following such termination of Employee’s employment with Cause, except as set
forth in this Section 7(c)(ii) or as otherwise provided in Section 7(g),
Employee shall have no further rights to any compensation or any other benefits
under this Agreement. For the avoidance of doubt, Employee’s sole and exclusive
remedy upon a termination of employment by the Company with Cause shall be
receipt of the Accrued Obligations.

 

(d)          Termination by the Company without Cause. The Company may terminate
Employee’s employment at any time without Cause, effective upon Employee’s
receipt of written notice of such termination. In the event that Employee’s
employment is terminated by the Company without Cause (other than due to death
or Disability) and provided that he fully executes and does not revoke an
effective Release of Claims as described in Section 7(h), Employee shall be
eligible for:

 

(i)          The Accrued Obligations; and

 

(ii)         The Severance Benefits.

 

Notwithstanding the foregoing, the Severance Benefits shall immediately
terminate, and the Company shall have no further obligations to Employee with
respect thereto, in the event that Employee is found by a court of competent
jurisdiction to have breached this Agreement, any provision of the
Confidentiality Agreement or the Release of Claims. Any such termination of
payment or benefits shall have no effect on the Release of Claims or any of
Employee’s post-employment obligations to the Company. Following such
termination of Employee’s employment by the Company without Cause, except as set
forth in this Section 7(d) or 7(g), Employee shall have no further rights to any
compensation or any other benefits under this Agreement. For the avoidance of
doubt, except as otherwise provided in Section 7(g), Employee’s sole and
exclusive remedy upon a termination of employment by the Company without Cause
shall be receipt of (i) the Severance Benefits, subject to his execution of the
Release of Claims, and (ii) the Accrued Obligations. If the Company makes
overpayments of Severance Benefits, Employee promptly shall return any such
overpayments to the Company and/or hereby authorizes deductions from future
Severance Benefit amounts so long as such deduction does not violate Section
409A of the Code.

 

 6 

 

 

(e)          Termination by Employee with Good Reason. Employee may terminate
his employment with Good Reason by providing the Company thirty (30) days’
written notice setting forth in reasonable specificity the event that
constitutes Good Reason, which written notice, to be effective, must be provided
to the Company on the later of: (i) within thirty (30) days of the occurrence of
such event, (ii) or promptly upon Employee’s actual knowledge of such event.
During such notice period, the Company shall have a cure right (if curable), and
if not cured within such period, Employee’s termination will be effective upon
the expiration of such cure period, and Employee shall be entitled to the same
payments and benefits as provided in Section 7(d) hereof, subject to the same
conditions on payment and benefits as described in Section 7(d) hereof.
Following such termination of Employee’s employment by Employee with Good
Reason, except as set forth in this Section 7(e) or as otherwise provided in
Section 7(g) or under any Company benefit plan (other than severance plans that
are broad based), Employee shall have no further rights to any compensation or
any other benefits under this Agreement. For the avoidance of doubt, except as
otherwise provided in Section 7(g) or under any Company benefit plan (other than
severance plans that are broad based), Employee’s sole and exclusive remedy upon
a termination of employment with Good Reason shall be receipt of the Severance
Benefits, subject to his execution of the Release of Claims, and (ii) the
Accrued Obligations.

 

(f)          Termination by Employee without Good Reason. Employee may terminate
his employment without Good Reason by providing the Company sixty (60) days’
written notice of such termination. In the event of a termination of employment
by Employee under this Section 7(f), Employee shall be entitled only to the
Accrued Obligations. In the event of termination of Employee’s employment under
this Section 7(f), the Company may, in its sole and absolute discretion, by
written notice accelerate such date of termination without changing the
characterization of such termination as a termination by Employee without Good
Reason. Following such termination of Employee’s employment by Employee without
Good Reason, except as set forth in this Section 7(f) or as otherwise provided
in Section 7(g) or under any Company benefit plan (other than severance plans
that are broad based), Employee shall have no further rights to any compensation
or any other benefits under this Agreement. For the avoidance of doubt, except
as otherwise provided in Section 7(g) or under any Company benefit plan (other
than severance plans that are broad based), Employee’s sole and exclusive remedy
upon a termination of employment by Employee without Good Reason shall be
receipt of the Accrued Obligations.

 

(g)          Termination following a Sale Event. In the event Employee’s
employment is terminated within eighteen (18) months following a Sale Event
(using the most expansive meaning given to such term in the Inducement Plan
and/or the Company’s incentive equity plans, that have been approved by the
Company’s shareholders and pursuant to which any applicable equity grants have
been made to Employee, as the case may be): (a) by the Company for any reason
other than as a result of Employee’s death or Disability pursuant to
Section 7(b) or a with Cause termination as definition in Section 1(h) hereof or
(b) by Employee with Good Reason pursuant to Section 7(e), Employee shall be
eligible for (in lieu of, and not in addition to, any payments described in
Section 7(c), (d), or (e) of this Agreement):

 

(i)          The Accrued Obligations;

 

(ii)         The Severance Benefits, provided that he fully executes and does
not revoke an effective Release of Claims as described in Section 7(h) and
continues to comply with the Confidentiality Agreement;

 

 7 

 

 

(iii)        To the extent not otherwise accelerated and vested in connection
with a Sale Event in accordance with the Inducement Plan, acceleration of the
vesting of 100% of Employee’s then outstanding unvested equity awards, such that
all unvested equity awards vest and become fully exercisable or non-forfeitable
as of the Date of Termination (the “Accelerated Equity Benefit”), in which case
Employee shall have ninety (90) days from the Date of Termination to exercise
the vested equity awards; and

 

(iv)        payment of a pro rata portion of Employee’s Target Cash Bonus for
the year in which the Date of Termination occurs, the amount of which is
calculated based on the number of days he is employed by the Company in the year
of the Date of Termination and based upon the determination by the Board of
achievement of the Company against the Company’s corporate goals for such year
pursuant to Section 4(b) of this Agreement (the “Pro Rata Bonus Payment”).

 

Notwithstanding the foregoing, the Severance Benefits shall immediately
terminate, and the Company shall have no further obligations to Employee with
respect thereto, in the event that Employee is found by a court of competent
jurisdiction to have breached this Agreement, any provision of the
Confidentiality Agreement or the Release of Claims. Any such termination of
payment or benefits shall have no effect on the Release of Claims or any of
Employee’s post-employment obligations to the Company. If the Company makes
overpayments of Severance Benefits, Employee promptly shall return any such
overpayments to the Company and/or hereby authorizes deductions from future
Severance Benefit amounts.

 

(h)       Release. Notwithstanding any provision herein to the contrary, the
payment of the Severance Benefits and the Pro Rata Bonus Payment, and the
provision of the Accelerated Equity Benefit, pursuant to subsection (d), (e) or
(g) of this Section 7, shall be conditioned upon Employee’s execution, delivery
to the Company, and non-revocation of the Release of Claims (and the expiration
of any revocation period contained in such Release of Claims) in accordance with
the time limits set forth therein (and, in all events, within sixty (60) days
following the Date of termination). If Employee fails to execute the Release of
Claims in such a timely manner, or timely revokes Employee’s acceptance of such
release following its execution, Employee shall not be entitled to any of the
Severance Benefits, the Pro Rata Bonus Payment, or the Accelerated Equity
Benefit. Payment of the Severance Benefits will commence on the first regular
Company payday that is at least five (5) business days following the date the
Company receives a timely, effective and non-revocable Release of Claims (the
“Payment Date”); provided, however, that the first payment will be retroactive
to the day immediately following the Date of Termination. Payment of the Pro
Rata Bonus Payment will also be made on the Payment Date. Notwithstanding the
foregoing, to the extent that any portion of the Severance Benefits or Pro Rata
Bonus Payment constitutes “non-qualified deferred compensation” subject to
Section 409A of the Code, any payment of such portion scheduled to occur prior
to the sixtieth (60th) day following the date of Employee’s termination of
employment hereunder, but for the condition on executing the Release of Claims
as set forth herein, shall not be made until the first regularly scheduled
payroll date following such sixtieth (60th) day unless otherwise permitted by
Section 409A of the Code, after which any remaining such benefits shall
thereafter be provided to Employee according to the applicable schedule set
forth herein.

 

Section 8.       Confidentiality Agreement; Cooperation.

 

(a)       Confidentiality Agreement. As a condition of Employee’s employment
with the Company under the terms of this Agreement, Employee has executed and
delivered to the Company a Confidentiality Agreement. The parties hereto
acknowledge and agree that this Agreement and the Confidentiality Agreement
shall be considered separate contracts. In addition, Employee represents and
warrants that he shall be able to and will perform the duties of this position
without utilizing any confidential and/or proprietary information that Employee
may have obtained in connection with employment with any prior employer, and
that he shall not (i) disclose any such information to the Company, or
(ii) induce any Company employee to use any such information, in either case in
violation of any confidentiality obligation, whether by agreement or otherwise.

 

 8 

 

 

(b)       Litigation and Regulatory Cooperation. During and after Employee’s
employment, Employee shall cooperate fully with the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Company employed Employee, provided, that
the Employee will not have an obligation under this paragraph with respect to
any claim in which the Employee has filed directly against the Company or
related persons or entities or if such cooperation would be materially adverse
to his own legal interests. The Employee’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of the Company at mutually convenient times. During and after Employee’s
employment, Employee also shall cooperate fully with the Company in connection
with any investigation or review of any federal, state or local regulatory
authority as any such investigation or review relates to events or occurrences
that transpired while Employee was employed by the Company, provided Employee
will not have any obligation under this paragraph with respect to any claim in
which Employee has filed directly against the Company or related persons or
entities. The Company shall reimburse Employee for any reasonable out-of-pocket
expenses incurred in connection with Employee’s performance of obligations
pursuant to this Section 8(b).

 

Section 9.       Taxes. The Company may withhold from any payments made under
this Agreement all applicable taxes, including but not limited to income,
employment, and social insurance taxes, as shall be required by law. Employee
acknowledges and represents that the Company has not provided any tax advice to
him in connection with this Agreement and that Employee has been advised by the
Company to seek tax advice from Employee’s own tax advisors regarding this
Agreement and payments that may be made to him pursuant to this Agreement,
including specifically, the application of the provisions of Section 409A of the
Code to such payments. The Company shall have no liability to Employee or to any
other person if any of the provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A but that do not satisfy
an exemption from, or the conditions of, that section, except in the event of
the Company’s or its subsidiaries’ gross negligence or bad faith.

 

Section 10.      Additional Section 409A Provisions. Notwithstanding any
provision in this Agreement to the contrary:

 

(a)       If at the time of the Employee’s separation from service within the
meaning of Section 409A of the Code, the Company determines that the Employee is
a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that the Employee becomes
entitled to under this Agreement on account of the Employee’s separation from
service is “non-qualified deferred compensation” subject to Section 409A of the
Code and not otherwise exempt, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (i) six
months and one day after the Employee’s separation from service, or (ii) the
Employee’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

 

(b)       Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code. Neither the Company
nor Employee shall have the right to accelerate or defer the delivery of any
such payments except to the extent specifically permitted or required by
Section 409A.

 

 9 

 

 

(c)       To the extent that any right to reimbursement of expenses or payment
of any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement or payment shall be made by the Company no later than the
last day of the taxable year following the taxable year in which such expense
was incurred by Employee, (ii) the right to reimbursement, payment or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (iii) the amount of expenses eligible for reimbursement, payment or in-kind
benefits provided during any taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits to be provided in any other taxable year;
provided , that the foregoing clause shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect.

 

(d)       To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Employee’s termination of employment, then such payments or benefits shall be
payable only upon the Employee’s “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

(e)       The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party. While the payments and benefits provided
hereunder are intended to be structured in a manner to avoid the implication of
any penalty taxes under Section 409A of the Code, in no event whatsoever shall
the Company or any of its subsidiaries be liable for any additional tax,
interest, or penalties that may be imposed on Employee as a result of
Section 409A of the Code or any damages for failing to comply with Section 409A
of the Code (other than for withholding obligations or other obligations
applicable to employers, if any, under Section 409A of the Code) , except in the
event of the Company’s or its subsidiaries’ gross negligence or bad faith.

 

Section 11.       Successors and Assigns.

 

(a)       The Company. This Agreement shall inure to the benefit of the Company
and its respective successors and assigns. This Agreement may not be assigned by
the Company without Employee’s prior consent.

 

(b)       Employee. Employee’s rights and obligations under this Agreement shall
not be transferable by Employee by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Employee shall die,
all cash amounts then payable to Employee hereunder shall be paid in accordance
with the terms of this Agreement to Employee’s devisee, legatee, or other
designee, or if there be no such designee, to Employee’s estate.

 

Section 12.       Waiver and Amendments. Any waiver, alteration, amendment, or
modification of any of the terms of this Agreement shall be valid only if made
in writing and signed by each of the parties hereto; provided, however, that any
such waiver, alteration, amendment, or modification must be consented to on the
Company’s behalf by the Board. No waiver by either of the parties hereto of
their rights hereunder shall be deemed to constitute a waiver with respect to
any subsequent occurrences or transactions hereunder unless such waiver
specifically states that it is to be construed as a continuing waiver.

 

 10 

 

 

 

Section 13.       Severability. If any covenants or such other provisions of
this Agreement are found to be invalid or unenforceable by a final determination
of a court of competent jurisdiction, (a) the remaining terms and provisions
hereof shall be unimpaired, and (b) the invalid or unenforceable term or
provision hereof shall be deemed replaced by a term or provision that is valid
and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision hereof.

 

Section 14.       Governing Law and Jurisdiction. This is a Maryland contract
and shall be construed under and be governed in all respects by the laws of
Maryland without giving effect to the conflict of laws principles of such state.
With respect to any disputes concerning federal law, such disputes shall be
determined in accordance with the law as it would be interpreted and applied by
the United States Court of Appeals for the Fourth Circuit. To the extent that
any court action is initiated to enforce this Agreement, the parties hereby
consent to the non-exclusive jurisdiction of the state and federal courts of
Maryland. Accordingly, with respect to any such court action, Employee
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

 

Section 15.       Notices.

 

(a)       Place of Delivery. Every notice or other communication relating to
this Agreement shall be in writing, and shall be mailed to or delivered to the
party for whom or which it is intended at such address as may from time to time
be designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Employee to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices and
communications by the Company to Employee may be given to Employee personally or
may be mailed to Employee at Employee’s last known address, as reflected in the
Company’s records.

 

(b)       Date of Delivery. Any notice so addressed shall be deemed to be given
or received (i) if delivered by hand, on the date of such delivery, (ii) if
mailed by courier or by overnight mail, on the first business day following the
date of such mailing, and (iii) if mailed by registered or certified mail, on
the third business day after the date of such mailing.

 

Section 16.      Section Headings. The headings of the sections and subsections
of this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof or affect the meaning or interpretation of this
Agreement or of any term or provision hereof.

 

Section 17.       Entire Agreement. This Agreement, together with
Confidentiality Agreement, the Inducement Plan, and any stock option agreement
entered into between the Company and Employee thereunder, constitute the entire
understanding and agreement of the parties hereto regarding the employment of
Employee. This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings, and agreements between the
parties (including without limitation that certain Term Sheet offer letter given
to Employee) relating to the subject matter of this Agreement.

 

Section 18.       Survival of Operative Sections. Upon any termination of
Employee’s employment, the provisions of Section 7 through Section 19 of this
Agreement (together with any related definitions set forth in Section 1 hereof)
shall survive to the extent necessary to give effect to the provisions thereof.

 

Section 19.       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.

 

 11 

 

 

 

Section 20.       Gender Neutral. Wherever used herein, a pronoun in the
masculine gender shall be considered as including the feminine gender unless the
context clearly indicates otherwise.

 

Section 21.       Expenses. The Company agrees to pay (i) Employee’s reasonable
legal, accounting and other expenses incurred in connection with the negotiation
and execution of this Agreement and the consummation of the transactions
contemplated by and related to this Agreement and (ii) any reasonable legal fees
incurred in connection with any amendment, modification or waiver of any of the
provisions of this Agreement or any other agreement between Employee and the
Company; provided, that the aggregate amount of the expenses to be reimbursed
pursuant to clause (i) and (ii) shall not exceed $15,000 in the aggregate.

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

NEURALSTEM, INC.        

/s/

By: Dr. Karl Johe     Title: Chairman of the Board    

 

EMPLOYEE        

/s/

By: Richard Daly    

 

 12 

 

 

EXHIBIT A

 

General Release and Waiver of Claims

 

In exchange for the severance benefits to be provided to me under the Employment
Agreement between me and Neuralstem, Inc. (the “Company”), dated as of February
[*], 2016 (the “Employment Agreement”), to which I would not otherwise be
entitled, on my own behalf and that of my heirs, executors, administrators,
beneficiaries, personal representatives and assigns, I agree that this General
Release and Waiver of Claims (the “Release of Claims”) shall be in complete and
final settlement of any and all causes of action, rights and claims, whether
known or unknown, accrued or unaccrued, contingent or otherwise, that I have had
in the past, now have, or might now have, in any way related to, connected with
or arising out of my employment or its termination, under the Employment
Agreement, or pursuant to Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act, the Worker Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act, the
wage and hour, wage payment and fair employment practices laws and statutes of
the State of Maryland (each as amended from time to time), and/or any other
federal, state or local law, regulation or other requirement (collectively, the
“ Claims ”), and I hereby release and forever discharge the Company, its
subsidiaries and all of their respective past, present and future directors,
shareholders, officers, members, managers, general and limited partners,
employees, employee benefit plans, administrators, trustees, agents,
representatives, successors and assigns, and all others connected with any of
them, both individually and in their official capacities, from, and I hereby
waive, any and all such Claims. This release shall not apply to (a) any claims
that arise after I sign this Release of Claims, including my right to enforce
the terms of this Release of Claims; (b) any claims that may not be waived
pursuant to applicable law; (c) any right to indemnification that I may have
under the certificate of incorporation or by-laws of the Company, and any
Indemnification Agreement between me and the Company or any insurance policies
maintained by the Company; or (d) any right to receive any vested benefits under
the terms of any employee benefit plans and my award agreements thereunder.

 

Nothing contained in this Release of Claims shall be construed to prohibit me
from filing a charge with or participating in any investigation or proceeding
conducted by the federal Equal Employment Opportunity Commission or a comparable
state or local agency, provided, however, that I hereby agree to waive my right
to recover monetary damages or other individual relief in any charge, complaint
or lawsuit filed by me or by anyone else on my behalf.

 

In signing this Release of Claims, I acknowledge my understanding that I may
consider the terms of this Release of Claims for up to [twenty-one
(21)/forty-five (45)]1 days from the date I receive it and that I may not sign
this Release of Claims until after the date my employment with the Company
terminates. I also acknowledge that I am hereby advised by the Company to seek
the advice of an attorney prior to signing this Release of Claims; that I have
had sufficient time to consider this Release of Claims and to consult with an
attorney, if I wished to do so, or to consult with any other person of my
choosing before signing; and that I am signing this Release of Claims
voluntarily and with a full understanding of its terms.

 

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Release of Claims. I understand that I may revoke this Release
of Claims at any time within seven (7) days of the date of my signing by written
notice to the Chairman of the Company’s Board of Directors and that this Release
of Claims will take effect only upon the expiration of such seven-day revocation
period and only if I have not timely revoked it.

 

 



1To be determined by the Company at the time of termination.

 

 13 

 

 

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature           Name           Date Signed    

 

 14 

 

 

EXHIBIT B

Confidentiality Information and Assignment Agreement

 



 

 